Citation Nr: 1141012	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-17 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1970 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In June 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a July 2011 Supplemental Statement of the Case (SSOC), the RO/AMC denied the claim for entitlement to a TDIU.  The case was then returned to the Board for further appellate review.

During the September 2010 VA PTSD examination, the issue of an increased rating for the Veteran's service-connected posttraumatic stress disorder (PTSD) was raised via an informal claim.  See 38 C.F.R. § 3.155(a) (defining an informal claim as any communication or action indicating an intent to apply for one or more benefits under the laws administered by the VA); 38 C.F.R. § 3.157(a) (Under certain circumstances, a report of examination or hospitalization will be accepted as an informal claim for benefits.).  The issue of an increased rating for the Veteran's service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required with respect to the claim for TDIU benefits.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Board notes that a request for TDIU benefits, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As indicated in the introduction, the Board has referred an informal claim for an increased rating for PTSD to the AOJ for appropriate action, the outcome of which could possibly have bearing on whether the Veteran meets the criteria for TDIU benefits.  As such, the Board finds that the issue of whether the Veteran is entitled to TDIU is inextricably intertwine with his increased rating claim.  Therefore, the issue of a TDIU must be held in abeyance pending completion of any necessary development relevant to the claim for an increased rating for PTSD.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209- 10 (1991).  In this regard, the RO/AMC may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.

Accordingly, the case is REMANDED for the following action:


1.  Following the adjudication of the informal claim for an increased rating for service-connected PTSD, the RO/AMC shall review the Veteran's claims file and undertake any additional development indicated with respect to the claim for a TDIU.  This shall include, but is not limited to, (i)obtaining and associating with the claims file updated VA treatment records regarding the Veteran and (ii) obtaining and associating with the claims file, after securing any necessary authorization, any additional pertinent records identified by him during the course of this remand.

2.  Thereafter, the RO/AMC shall consider whether TDIU under 38 C.F.R. § 4.16 is warranted.  If the RO/AMC determines that the Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the RO/AMC shall refer to the Director of the Compensation and Pension Service the issue of whether an extraschedular TDIU should be awarded to the Veteran.

3.  Then the RO/AMC shall readjudicate the Veteran's claim for entitlement to a TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative shall be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



